1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                    ***

6     SAMUEL HOWARD,                                   Case No. 2:20-cv-00462-GMN-NJK

7                                      Plaintiff,      ORDER
8                   v.

9     REBECCA BOYD, et al.,

10                                Defendant(s).

11

12          The order setting the early mediation, Docket No. 12, is hereby CORRECTED as to the

13   name of the mediator. The mediator in this case is David A. Stephens.

14          IT IS SO ORDERED.

15          DATED: March 24, 2021

16

17
                                                    NANCY J. KOPPE
18                                                  UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27
28
